Judgment, Supreme Court, New York County (Rosalyn Richter, J.), entered May 31, 2007, after a nonjury trial in an action arising out of a commercial tenancy, in favor of defendant landlord and against plaintiff tenant in the amount of $225,186.09, inclusive of interest, unanimously affirmed, with costs.
There is no merit to plaintiffs argument that because defendant did not settle an order within 60 days of the trial court’s decision, defendant’s claims underlying the award of damages in the judgment should be deemed abandoned pursuant to 22 NYCRR 202.48. The directive in the decision to “[s]ettle order on notice” pertained only to so much of the decision as determined that defendant was entitled to reasonable attorneys’ fees and referred defendant’s claim therefor to a Special Referee for a report or, upon the parties’ stipulation, a determination. *415The settle order directive could not have had any pertinence to so much of the decision as awarded defendant a sum certain, “ ‘which speaks for itself ” (Farkas v Farkas, 11 NY3d 300, 309 [2008], quoting Funk v Barry, 89 NY2d 364, 367 [1996]). Indeed, the decision was fairly explicit in “permit[ting]” defendant to enter a money judgment for that sum certain without further court involvement. Concur—Mazzarelli, J.E, Andrias, Friedman, Renwick and Freedman, JJ.